DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7, 8, 11-16, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Park discloses a pixel circuit, comprising: 
a reset sub-circuit (Park at Fig. 7, T4 and T7), 
a drive sub-circuit (Park at Fig. 7, T1 ), 
a write sub-circuit (Park at Fig. 7, T2), 
a compensation sub-circuit (Park at Fig. 7, T3), 
a light-emitting control sub-circuit (Park at Fig. 7, T5 and T6) and 
a light-emitting element (Park at Fig. 7, OLED), 
wherein the drive sub-circuit comprises a drive transistor (Park at Fig. 7, driving transistor T1); 
a first electrode of the drive transistor is connected with the write sub-circuit (Park at Fig. 7, node Ns); 
the reset sub-circuit is configured to be connected with an initial voltage terminal, a third voltage terminal and the drive sub-circuit and is configured to write an initial voltage of the initial voltage terminal into a gate electrode of the drive transistor in the drive sub-circuit (Park at Fig. 7, Vinit1 is written to gate of T1.  Also, Examiner regards the node where the data line DL and T2 are connected as a third voltage terminal) and 
write a voltage of the third voltage terminal into a first electrode or a second electrode of the drive transistor (Park at Fig. 7, the voltage provided on data line DL is written to node Ns which is a source of the driving transistor T5);… 
the write sub-circuit is configured to be connected with a data voltage terminal and the drive sub-circuit and is configured to write a data voltage of the data voltage terminal into the drive sub-circuit (Park at Fig. 7, T2 is connected between data line DL and source of drive transistor T1); 
the compensation sub-circuit is connected with the drive sub-circuit and is configured to compensate a threshold voltage of the drive transistor in the drive sub-circuit (Park at Fig. 7, compensating transistor T3 is connected between nodes Ng and Ns) 
the light-emitting control sub-circuit is configured to be connected with a luminescent control signal terminal, a first voltage terminal, the drive sub-circuit and an anode of the light-emitting element (Park at Fig. 7, first and second emission control transistors T5 and T6); 
a cathode of the light- emitting element is connected with a second voltage terminal (Park at Fig. 7, OLED cathode is connected to ELVSS); 
the light-emitting control sub-circuit is configured to transmit a drive current, generated by the drive sub-circuit under action of the first voltage terminal, the second voltage terminal and the data voltage written into the drive sub-circuit, to the light-emitting element (Park at Fig. 5); and 
the light-emitting element is configured to emit light according to the drive current (Park at Fig. 5).  
Park further discloses that the reset sub- circuit comprises a gate electrode reset sub-sub-circuit (Park at Fig. 7, T4) and a first electrode reset sub-sub-circuit (Park at Fig. 7, T2); 
the gate electrode reset sub-sub-circuit is configured to be connected with the initial voltage terminal and the gate electrode of the drive transistor and is configured to write the initial voltage of the initial voltage terminal into the gate electrode of the drive transistor (Park at Fig. 7, Vinit1 to Ng through T4); 
the first electrode reset sub-sub-circuit is configured to be connected with the third voltage terminal and the first electrode of the drive transistor and is configured to write the voltage of the third voltage terminal into the first electrode of the drive transistor (Park at Fig. 7, connection of DL to node Ns through T2); or 
the reset sub-circuit comprises a gate electrode reset sub-sub-circuit and a second electrode reset sub-sub- circuit; the gate electrode reset sub-sub-circuit is configured to be connected with the third voltage terminal and the second electrode of the drive transistor; and the second electrode reset sub-sub-circuit is configured to write the voltage of the third voltage terminal into the second electrode of the drive transistor,  
wherein the gate electrode reset sub-sub-circuit comprises a fifth transistor (Park at Fig. 7, T4); 
a gate electrode of the fifth transistor is configured to be connected with a fifth gate signal terminal (Park at Fig. 7, initialization control line GLi); 
a first electrode of the fifth transistor is connected with the gate electrode of the drive transistor (Park at Fig. 7, node Ng); and 
a second electrode of the fifth transistor is configured to be connected with the initial voltage terminal (Park at Fig. 7, Vinit1 to T4),  
wherein in a case where the reset sub-circuit is further connected with the anode of the light-emitting element (Park at Fig. 7, node No), 
the gate electrode reset sub-sub-circuit comprises a sixth transistor (Park at Fig. 7, T7); 
a gate electrode of the sixth transistor is configured to be connected with a six gate signal terminal (Park at Fig. 7, gate control line GLi to T7); 
a first electrode of the sixth transistor is connected with the anode of the light-emitting element (Park at Fig. 7, node No); 
a second electrode of the sixth transistor is configured to be connected with the initial voltage terminal (Park at Fig. 7, Vinit1 and T7); 
the compensation sub-circuit is reused as a part of the gate electrode reset sub-sub-circuit (Park at Fig. 7, T3), and the gate electrode reset sub-sub-circuit further comprises the second transistor (Park at Fig. 7, T3); and 
a part of the light-emitting control sub-circuit is reused as a part of the gate electrode reset sub-sub- circuit, and the gate electrode reset sub-sub-circuit further comprises the fourth transistor (Park at Fig. 7, T6).
Park does not expressly disclose that the drive transistor is in the on-bias state in the reset period.
However, Ono discloses that the drive transistor is in the on-bias state in the reset period (Ono at ¶ [0087] discloses “In a reset period from time t2 to t4, a reset operation is performed. Part of the reset period overlaps with the data writing period, and the reset operation is performed in parallel with the aforementioned data writing operation, from the time t2 to t3. The reset operation is an operation of applying a forward bias voltage that is higher than the threshold voltage Vth of the drive transistor TD to turn ON the drive transistor TD, in order to suppress change in the threshold voltage of the drive transistor.”).
Park discloses a base OLED display device upon which the claimed invention is an improvement.  Ono discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Park the teachings of Ono for the predictable result of providing a display device capable of causing an organic EL element to emit light at a more precise luminance that corresponds to data voltage (Ono at ¶ [0018]).
The combination of Park and Ono does not disclose that in the third voltage terminal is configured to be connected with a reference voltage terminal; in a case where the reset sub-circuit comprises the second electrode reset sub-sub-circuit, the second electrode reset sub-sub-circuit comprises a seventh transistor; a gate electrode of the seventh transistor is configured to be connected with a seventh control signal terminal; a first electrode of the seventh transistor is configured to be connected with the reference voltage terminal; and a second electrode of the seventh transistor is connected with the second electrode of the drive transistor.  
However, Wu2 does disclose that in the third voltage terminal is configured to be connected with a reference voltage terminal (Wu2 at Fig. 2, M4); 
in a case where the reset sub-circuit comprises the second electrode reset sub-sub-circuit, the second electrode reset sub-sub-circuit comprises a seventh transistor (Wu2 at Fig. 2, M4); 
a gate electrode of the seventh transistor is configured to be connected with a seventh control signal terminal (Wu2 at Fig. 2, gate of is connected to S1); 
a first electrode of the seventh transistor is configured to be connected with the reference voltage terminal (Wu at Fig. 2, Pvee); and 
a second electrode of the seventh transistor is connected with the second electrode of the drive transistor (Wu2 at Fig. 2, node N2); and 
the seventh control signal terminal and the fifth gate terminal received a same signal (Wu2 at Fig. 2, M3 and M4 both receive a same signal S1).
The combination of Park and Ono discloses a base OLED display device upon which the claimed invention is an improvement.  Wu2 discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Park and Ono the teachings of Wu2 for the predictable result of improving uniformity of the display device (Wu2 at ¶ [0123]) or compensating the threshold voltage of the driving transistor which avoids a hysteresis effect (Wu2 at ¶ [0124]). 
However, none of the prior art found by the Examiner discloses the claimed aspects of:  the fifth gate signal terminal and the sixth gate terminal receive different signals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
05/14/2022